UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6602



LEON A. BARBOUR, JR.,

                                           Petitioner - Appellant,

          versus


JOSEPH M. BROOKS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-03-383-3)


Submitted:   July 15, 2004                 Decided:   July 22, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon A. Barbour, Jr., Appellant Pro Se. Tara Louise Casey, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Leon A. Barbour, Jr., a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Barbour v. Brooks, No. CA-03-383-3 (E.D. Va.

Mar. 23, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -